Brown, J.
(concurring). I concur in the majority opinion. I write separately in this instance, however, not because of the manners and mores of those involved in commerce, see, e.g., Doliner v. Brown, 21 Mass. App. Ct. 692, 699 (1986) (Brown, J., concurring in part and dissenting in part), which do here seem to warrant a firm rebuke,1 but to indicate once again my disapproval of the efforts of counsel, here the plaintiffs’ attorneys.
It appears in this case that the giant — M.I.T. — held the cards, but nevertheless played the game in a reasonable manner. In my view of the case, it seems unfortunate that the interests of the individual tenants (only two of whom are parties to this appeal) may have become subordinate to the interests of the groups who were given “party status” by the board in these proceedings. Cf. N.A.A.C.P. v. Button, 371 U.S. 415, 462 (1963) (Harlan, J., dissenting). Perhaps greater gains could have been obtained for the individual tenants if both (or all) of them had been represented by counsel who were not also representing the neighborhood and city-wide groups. See generally Bell, Serving Two Masters: Integration Ideals and Client Interest In School Desegregation Litigation, 85 Yale L.J. 470, 488-516 (1976).
*75Perhaps also, direct negotiation between M.I.T. and counsel for the individual tenants would have achieved such gains more quickly and more effectively than the tortuous litigation which ensued (as the majority notes, more than thirty days of hearings and numerous court actions). As the majority opinion establishes, the legal issues here were trivial and the board’s action close to bulletproof.

If M.I.T. did intend to circumvent the purposes of the Rent Control Law (i.e., by allowing its properties to become substandard and stay vacant), I am obliged to indicate my disgust and disappointment.